— Judgment unanimously affirmed. Memorandum: The jury’s verdict is supported by the weight of the evidence. Three eyewitnesses, including the victim, observed defendant from close range in a well-lit parking lot. The witnesses identified defendant as the man who robbed the victim and recalled the color, make and license number of the car that defendant drove away from the robbery. The trier of fact is in the best position to determine credibility (see, People v Bleakley, 69 NY2d 490, 495; People v Christian, 139 AD2d 896, lv denied 71 NY2d 1024), and the jury was entitled to credit the testimony of the People’s witnesses and to reject the alibi testimony of defendant, his mother and his girlfriend.
Defendant’s sentence of 2 to 6 years, which is less than the maximum term permitted for robbery in the third degree (see, Penal Law § 70.00 [2] [d]; [3] [b]), is neither harsh nor excessive. (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J. — Robbery, 3rd Degree.) Present — Callahan, J. P., Green, Pine, Boehm and Davis, JJ.